

116 HR 8788 IH: Terminating Heavy Regulations to Invigorate a Vibrant Economy Act
U.S. House of Representatives
2020-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8788IN THE HOUSE OF REPRESENTATIVESNovember 19, 2020Mr. Loudermilk (for himself, Mr. Allen, and Mr. Flores) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 5, United States Code, to exempt deregulatory rule from congressional review requirements, and for other purposes.1.Short titleThis Act may be cited as the Terminating Heavy Regulations to Invigorate a Vibrant Economy Act or the THRIVE Act.2.Congressional Review Act deregulatory rule exemption(a)In generalChapter 8 of title 5, United States Code (commonly known as the Congressional Review Act), is amended—(1)in section 804, by adding at the end the following:(4)Deregulatory actionThe term deregulatory rule—(A)means a rule that has been finalized by the promulgating agency and has total costs less than zero;(B)includes a rule that—(i)repeals or revises an existing rule; and(ii)is cost saving as determined by the promulgating agency for purposes of the total incremental cost allowance; and(C)includes a rule promulgated pursuant to an informal, formal, or negotiated rulemaking.(5)Total incremental allowanceThe term total incremental allowance means the total amount of incremental costs that may be allowed for each agency in issuing new regulations and repealing regulations for the next fiscal year.; and(2)by inserting after section 807 the following:807A.Deregulatory rule exemptionNothing in this chapter shall apply to any deregulatory rule..(b)Clerical amendmentThe table of sections for chapter 8 of title 5, United States Code, is amended by inserting after the item relating to section 807 the following:807A. Deregulatory rule exemption..3.Definition of ruleSection 551(4) of title 5, United States Code, is amended—(1)by striking means and inserting the following: —(A)means;(2)by striking foregoing; and inserting foregoing; and; and (3)by adding at the end the following:(B)includes guidance documents;.